Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-cr-60174-BB

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  THOMAS MICHAEL WHITE,

         Defendant.
  _________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Defendant Thomas Michael White’s Motion for

  Temporary Release to Halfway House due to Exigent Medical Circumstances, ECF No. [222]

  (“Motion”). The Government filed a Response in Opposition, ECF No. [224] (“Response”), to

  which Defendant filed a reply to the Response, ECF No. [225] (“Reply”). The Court has reviewed

  the Motion, the Response, the Reply, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, the Motion is denied.

         I.      BACKGROUND

         On February 27, 2019, Defendant was sentenced to 168 months’ imprisonment followed

  by three years’ supervised release based on his conviction for conspiracy to commit mail and wire

  fraud in violation of 18 U.S.C. § 1349 (Count I) and four counts of mail fraud in violation of 18

  U.S.C. § 1341 (Counts II – V). ECF No. [200].

         On April 26, 2020, Defendant filed the instant Motion requesting that he be released from

  the Bureau of Prisons (“BOP”) and placed in a halfway house until the current coronavirus

  (“COVID-19”) pandemic subsides. ECF No. [222]. Defendant represents that he suffers from
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 2 of 10
                                                                           Case No. 18-cr-60174-BB


  medical issues, such as a collapsed lung and COPD, and that he at some point showed symptoms

  that “could be associated with the coronavirus.” Id. at 2. However, Defendant has tested negative

  for the virus. Id. Defendant states that his conditions make him “subject to very severe

  complications were he to get infected with the virus.” Id. Therefore, Defendant requests that the

  Court enter an Order “recommending to the Warden of FCI Coleman (Medium) or (Low) . . . that

  White be transferred to a BOP-approved halfway house where he shall be confined temporarily

  under community supervision until a date when the current medical crisis sufficiently subsides to

  warrant his transfer back to his regular BOP facility.” Id.

         In its Response, the Government opposes Defendant’s request because he has not

  exhausted his administrative remedies with the BOP, and he has otherwise failed to show

  “extraordinary and compelling” circumstances to warrant the relief he requests. ECF No. [224]. In

  his Reply, Defendant asserts that release to a halfway house “still requires [him] to serve out his

  sentence but temporarily in a location where his life is not in serious danger[.]” ECF No. [225] at

  2. Defendant’s counsel states that he has not been able to “verify whether the medical information

  provided to [him] secondhand in fact is true, that is, White was diagnosed with a collapsed lung

  and COPD.” Id. In his view, if Defendant actually has these diagnoses, it would support temporary

  release to a halfway house. Id. at 2-3.

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  throughout the world and are impacting every person’s life. The United States is currently

  reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

  more than 1,787,000 confirmed cases and over 104,000 reported deaths as of June 1, 2020.1 The

  COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.


  1
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 1, 2020).

                                                   2
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 3 of 10
                                                                             Case No. 18-cr-60174-BB


  In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

  health precautions available to the general public, such as social distancing.

          As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons to move vulnerable inmates out of institutions and

  to home confinement, where appropriate. See Mem. from Attorney Gen. William Barr for Dir. of

  Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most Affected by

  COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download (“Memorandum”).

  The Memorandum identifies several facilities that have been particularly affected and which

  should be given priority in the BOP’s consideration of implementing home confinement, including

  FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the Attorney General has made

  an express finding that extant emergency conditions are materially affecting the functioning of the

  BOP, and directs that the BOP immediately maximize appropriate transfers to home confinement

  of all appropriate inmates at the specifically named facilities, and other similarly situated facilities

  where COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP

  to review all inmates who have COVID-19 risk factors as established by the Centers for Disease

  Control and Prevention (“CDC”) to determine suitability for home confinement, while

  emphasizing the importance of protecting the public from individuals who may pose a danger to

  society, and recognizing the need to prevent over-burdening law enforcement with “the

  indiscriminate release of thousands of prisoners onto the streets without any verification that those

  prisoners will follow the laws when they are released . . . and that they will not return to their old

  ways as soon as they walk through the prison gates.” Id. at 2-3. The Memorandum also stresses

  the need for careful individualized determinations regarding the propriety of releasing any given

  inmate and does not encourage indiscriminate release. Id. at 3.



                                                     3
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 4 of 10
                                                                           Case No. 18-cr-60174-BB


         II.     DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been

  imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

  2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

  Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

  1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant requests that the Court make a recommendation to the Warden of FCI Coleman

  (Low) or (Medium) that he be transferred temporarily to a BOP-approved halfway house until the

  pandemic subsides. ECF No. [222]. Although he states that “it appears this Court has the power to

  make such a recommendation to the BOP,” id. at 4, he cites no authority in his Motion for this

  proposition. The Court “has no authority to grant Defendant’s request and order the Bureau of

  Prisons to release Defendant to a halfway house.” United States v. Lovelace, No. 12-402, 2014

  WL 4446176, at *2 (N.D. Ga. Sept. 9, 2014) (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons

                                                   4
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 5 of 10
                                                                          Case No. 18-cr-60174-BB


  shall designate the place of the prisoner’s imprisonment.”) and 18 U.S.C. § 3621(b)(5) (“Any

  order, recommendation, or request by a sentencing court that a convicted person serve a term of

  imprisonment in a community corrections facility shall have no binding effect on the authority of

  the Bureau under this section to determine or change the place of imprisonment of that person.”)).

  See also United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *1 n.1 (D.

  Conn. Apr. 8, 2020) (denying motion for “immediate transfer to a halfway house or, in the

  alternative, compassionate release” “insofar as it moves the court to order the BOP to designate a

  halfway house as the place of confinement where [defendant] would serve the remainder of his

  sentence” because the “court has no authority to direct the BOP as to how [defendant’s] sentence

  is carried out”). Accordingly, the Court will liberally construe the Motion as one for relief under

  the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), which provides:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction . . . .

                 ....

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).


                                                   5
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 6 of 10
                                                                             Case No. 18-cr-60174-BB


         Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

  of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

  they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

  reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

  Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

  danger to the safety of any other person or to the community.” Id.

         Accordingly,

         Section 3582 sets out the order in which this Court should analyze a criminal
         defendant’s entitlement to a sentencing reduction. First, when the defendant brings
         the motion himself, the Court must ascertain whether he “has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
         receipt of such a request by the warden of the defendant’s facility, whichever is
         earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
         set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
         Court should turn to the “extraordinary and compelling reasons” test, as outlined in
         U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

  Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

  that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

  § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

  release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

  Defendant bears the burden of establishing that compassionate release is warranted. See United

  States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

  § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,




                                                    6
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 7 of 10
                                                                             Case No. 18-cr-60174-BB


  but that, even where a defendant satisfies this burden, “the district court still retains discretion to

  determine whether a sentence reduction is warranted”).

         As an initial matter, Defendant has failed to exhaust his administrative remedies with the

  BOP. The Motion makes no mention as to whether Defendant raised any COVID-19 claims with

  the BOP or attempted to exhaust his administrative remedies. Instead, it notes only that

  Defendant’s counsel has written to the Warden requesting a status on Defendant’s health but that

  he has not received a response. ECF No. [222] at 2. The failure to exhaust administrative remedies

  alone is a sufficient basis to deny the Motion. Nevertheless, even if Defendant had satisfied the

  exhaustion requirement, as explained below, he has failed to demonstrate that the applicable

  § 3553(a) factors weigh in favor of a sentence modification or that extraordinary and compelling

  circumstances exist.

         The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

  of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

  sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

  and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

  conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

  At the time of sentencing, the Court concluded that a term of imprisonment of 168 months was

  appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

  only a fraction of that sentence. Moreover, aside from his alleged medical conditions, which

  Defendant does not support with documentation, Defendant has not provided any additional bases

  to persuade the Court that the sentence imposed should be modified based upon the factors set

  forth in § 3553(a). See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla.

  Apr. 29, 2020) (noting “that much of the information that [the defendant] provide[d] in his Motion



                                                    7
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 8 of 10
                                                                          Case No. 18-cr-60174-BB


  was before the Court at the time of his sentencing,” and the Court imposed an appropriate sentence

  considering this information); United States v. Rodriguez-Orejuela, No. 03-cr-20774, 2020 WL

  2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors, “the

  Court’s analysis is virtually unchanged from thirteen years ago.”). As such, the Court concludes

  that a modification of Defendant’s sentence is unwarranted at this time.

         Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant is

  in his early sixties, he has “medical issues not detailed here,” but which may include COPD and a

  collapsed lung, and he argues these conditions make him “subject to very severe complications

  were he to get infected with the virus.” ECF No. [222] at 2. CDC guidance indicates that

  individuals with the following health conditions are at a higher risk of contracting severe illness

  due to COVID-19: people with moderate to severe asthma, people with chronic lung disease,

  people with diabetes, people with serious heart conditions, people with chronic kidney disease,

  people with     severe obesity, people with chronic liver disease,             people who are

  immunocompromised, people over the age of sixty five, and people who live in a nursing home or

  long-term care facility.2 Defendant fails to provide medical documentation, reports or even to

  allege what treatments he is or is not receiving for them.

         The Court is sympathetic to Defendant’s health conditions and his concerns regarding

  COVID-19 outbreaks in prison facilities, and notes that certain of his alleged medical conditions

  — i.e., COPD— are risk factors that are designated in the CDC’s guidance. However, the BOP

  website indicates that only one inmate and two staff members have tested positive for COVID-19




  2
     Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
  updated May 14, 2020).


                                                   8
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 9 of 10
                                                                                Case No. 18-cr-60174-BB


  at FCI Coleman (Low) where Defendant is incarcerated.3 Defendant does not allege that he has

  been exposed to any individuals with COVID-19. Indeed, the Motion represents that he tested

  negative for the virus. ECF No. [222] at 2. Defendant also does not allege that current procedures

  in place or resources available at FCI Coleman are insufficient to protect him and other at-risk

  individuals. Likewise, Defendant does not allege that his health conditions are deteriorating.

  Moreover, “the BOP Director has not found COVID-19 alone to be a basis for compassionate

  release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D.

  Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at

  *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-19 do not

  meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

  the Sentencing Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”));

  see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr.

  28, 2020) (The “defendant does not allege any extraordinary or compelling circumstances to

  support compassionate release.”). Thus, Defendant has not met his burden that extraordinary and

  compelling reasons exist to support his request for transfer to a halfway house.4

          Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

  [222], is DENIED.




  3
    COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 2,
  2020).
  4
    Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
  transfer to a halfway house, the Court does not need to address the final consideration of whether Defendant
  poses a danger to the safety of others or to the community under to § 3142(g).

                                                       9
Case 0:18-cr-60174-BB Document 226 Entered on FLSD Docket 06/03/2020 Page 10 of 10
                                                               Case No. 18-cr-60174-BB


          DONE AND ORDERED in Chambers at Miami, Florida, on June 2, 2020.




                                                  ________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of record




                                           10
